801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Eugene SELLNER, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION;  John E. McHale,Individually and in his official capacity as Chief of Policefor Prince George's County, Maryland;  John W. Rhoads,Individually and in his (former) official capacity as a(former) Chief of Police for Prince George's County,Maryland;  Joseph D. Vasco, Individually and in his officialcapacity as a police officer of Prince George's County,Maryland;  Blair L. Montgomery, Individually and in his(former) official capacity as a (former) police officer ofPrince George's County, Maryland;  James Ross, Individuallyand in his official capacity as a police officer of PrinceGeorge's County, Maryland;  James Fitzpatrick, Individuallyand in his official capacity as a police officer of PrinceGeorge's County, Maryland;  Arthur A. Marshall, Individuallyand in his official capacity as State's Attorney for PrinceGeorge's County, Maryland;  John L. McComas, Individuallyand in his official capacity as a special police officer ofPrince George's County, Maryland;  George James Panagoulis,Individually and in his (former) official capacity as a(former) Chief of Police for Prince George's County,Maryland;  James Robert Panagoulis, a/k/a George AlbertHudnall;  George Albert Hudnall, a/k/a James RobertPanagoulis, Defendants-Appellees.
No. 86-3060.
United States Court of Appeals, Fourth Circuit.
Submitted July 11, 1986.Decided Sept. 24, 1986.

John Eugene Sellner, appellant pro se.
Barbara S. Sale, J. Frederick Motz, Office of the United States Attorney, for appellee F.B.I.


1
Thomas P. Smith, John F. Breads, Michael O. Connaughton, Alan E. D'Appolito, for appellees McHale, Rhoads, Vasco, Montgomery, Ross, Fitzpatrick, McComas, and George James Panagoulis.


2
Stephen H. Sachs, Office of the Attorney General, for appellee Marshall.


3
Leon Shampain, Vaughn & Shampain, for appellee James Robert Panagoulis.


4
George Frank Pappas, H. Russell Smouse, Melnicove, Kaufman, Weiner, Smouse & Garbis, for appellee Hudnall.


5
D.Md.


6
AFFIRMED.

PER CURIAM:

7
A review of the record and the district court's opinion discloses that this appeal from its order denying relief on appellant's complaint alleging violations of his civil rights is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Sellner v. FBI, C/A No. K-83-891 (D.Md., Jan. 21, 1986) .


8
AFFIRMED.